DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Applicant’s remarks and amendment submitted on 05/16/2022 are acknowledged.
Claims 8-17 are pending.
Claims 1-7 are canceled.
Claims 8-17 have been examined on the merits.
Applicant’s election without traverse of Group II, claims 8-17, drawn to a device for determining cell concentrations in a liquid, filed on 05/16/2022, is acknowledged.
 Claims 8-17 are under consideration and are being examined herein to the extent they are directed to the elected invention.

Specification
The specification is objected to because the specification (including the figure description section) does not provide the description for the four different curves of conductance measurement in Fig. 3(a) and 3(b). It is unclear how these curves are different from each other.  Applicant is required to amend the specification without introducing new matter in response to this office action.

Priority
This application, U.S. Application number 16/864048, is a CON of US application number 15/269,972 filed on 09/19/2016, now abandoned, which claims benefit of provisional application NO. 62/220,656 filed on 09/18/2015 
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97., and has been considered by the examiner.

Drawings
The drawings submitted on 04/30/2020 have been reviewed. The color drawings are objected to, because color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Please see MPEP 608.02, VIII. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

 Claim Rejections - 35 USC § 112, Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 is indefinite due to the recitation of “to map the physical distribution of said cells …”. There is no sufficient antecedence base for the term of “the physical distribution of said cells” in the claim. It noted that the cells in the droplet comprise viable cells, which move around, so their physical locations in the droplet change over time. Further, the droplet shrinks when it evaporates (as required by the base claim 8). When the volume of the droplet decreases over time, the 3D space of the droplet becomes smaller, consequently the cells (including dead cells) are consistently relocated to different positions. As such, the physical distribution/location of the cells consistently changes over the time. It is unclear which specific physical distribution/location the recited term “the physical distribution of said cells” refers to. Further, it is unclear how such a consistently changed physical distribution can be mapped by monitoring the impedance/conductivity of the droplet.  

Claim Rejections - 35 USC § 112(d), or 112, Fourth Paragraph
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

 Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends 
Claim 9 describes that the osmoregulation response of the cells is stimulated by evaporation of the droplet over time, which is directed to what the cells do during the intended use recited in the base claim 8. Claim 9 does not further limit the structures of the device and monitor unit of Claim 8.    
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent clai0m(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 8-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebrahimi et al. (Lab Chip, 2013, 13:4248–4256, cited in IDS), as evidenced by Hamada et al. (US 2011/0290649, 2011).
Ebrahimi et al. teach a device that senses impedance of a biological material as well as a method of using the device for determining a concentration of the biological material (DNA) in a liquid sample (DI water) by monitoring the impedance of the biological material (title, and abstract), wherein the device comprises a first electrode and a second electrode, and the first electrode and second electrode are configured to pin a liquid droplet in a contact area (Fig. 1, page 4249/col. 2/first half of paragraph 3); wherein the first and second electrodes comprise, respectively, an array of parallel elongated members mounted upon a substrate (see the anode and cathode in Fig. 1a and 1b); wherein the device further comprises a monitor unit (including a LCR-meter) operatively connected to the first and second electrodes and configured for electronically monitoring/measuring the impedance of the droplet over time by using the first and second electrodes, as the droplet evaporates (note: the impedance reads on the “conductivity” recited in claim 8); and for comparing the data obtained from monitoring the sample (i.e. monitoring data) with calibration data obtained from a reference droplet to determine the concentration of biological material (page 4249, col. 2, paragraphs 2-5; Figs. 1c, 1d, and 3-4). Regarding the limitations “the droplet evaporates, the contact area remains substantially constant” and “conductivity of the droplet is modulated overt time by osmoregulation response …” recited in Claim 8, it is noted that maintaining the contact area between the droplet and device to be substantially constant and modulating the droplet’s conductivity through cells’ osmoregulation response are directed to the intended use of the claimed device and these limitations do not limit the structure of the claimed device. It is further noted that Ebrahimi et al. teach maintaining the contact area to be substantially constant/fixed in their method (page 4250, last 4 lines). 
Regarding the limitations “cells” and “bacteria” recited in Claims 8 and 13, these limitations define the biological material to be determined by a method of using the claimed device, thus being directed to the intended use of the claimed device.  Ebrahimi et al. teach using their device for determining a concentration of biological material DNA, not cells/bacteria, in a liquid sample. However, the impedance-sensing device taught by Ebrahimi et al. has exactly the same structure as the claimed device. It is presumed that a device having substantially the same structures is capable of performing the same function.  Indeed, the impedance-sensing device (based on impedance sensing and monitoring) is capable of detecting a concentration of cells or bacteria in a liquid sample through monitoring impedance of the cells or bacteria, as evidenced by Hamada et al., who teach an impedance-sensing device and a method of using the device for measuring a concentration of microspheres (cells or bacteria) in a liquid sample (abstract, paragraph 0004), wherein the device comprises a pair of electrodes and a monitor unit operatively connected to the electrodes and configured for electronically monitoring and measuring the impedance of the liquid sample by the electrodes that are in electrical contact with the liquid sample for calculating a number of the cells in the liquid (abstract, paragraphs 0041 and 57, claim 9), and determining concentration of the cells/bacteria (paragraphs 0103/last 3 lines and 0129), wherein the impedance detected by the electrodes changes in accordance with numbers of cells in the sample, consequently allowing the measurement of the concentration/number of the cells in the liquid sample (paragraphs 0018-19). Therefore, the teachings of Ebrahimi et al. read on Claims 8 and 13.
Regarding Claim 9, the limitation recited in the claim is directed to the intended use and it does not further limit the structure of the device in the base claim 8, as indicated above. Thus, the teachings of Ebrahimi et al. meet the requirement of the claim.
Regarding Claim 12, the monitoring unit of Ebrahimi et al. is configured for comparing the monitoring data with calibration data to determine the concentration of biological material, as indicated above.  
Regarding Claim 14, being capable of detecting a concentration of live cells (vs. dead cells) is directed to the function of the claimed device. Ebrahimi et al. teach an impedance-sensing device that has exactly the same structure as the claimed device. In the absence of evidence to the contrary, it is presumed that a device having substantially the same structures is capable of performing the same function. Therefore, the teachings of Ebrahimi et al. read on Claim 14.
Regarding Claim 15, being capable of detecting a concentration of a first cell type (vs. a second cell type that has different osmoregulation response) is directed to the function of the claimed device. Ebrahimi et al. teach an impedance-sensing device that has exactly the same structure as the claimed device. In the absence of evidence to the contrary, it is presumed that a device having substantially the same structures is capable of performing the same function. Therefore, the teachings of Ebrahimi et al. read on Claim 15.
Regarding Claim 16, the device of Ebrahimi et al. is configured for monitoring and measuring the impedance of the droplet through the first and second electrodes, as indicated above.   
 Therefore, in view of the teachings of Ebrahimi et al., the device of Claims 8-6 is anticipated by the device of Ebrahimi et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrahimi et al. (Lab Chip, 2013, 13:4248–4256, cited in IDS) in view of Veiseh et al. (US 2017/0038282, 2017, effective filing date: Aug. 3, 2015),  Hamada et al. (US 2011/0290649, 2011), and Sharma et al. (Sensors and Actuators B 183:535-549, 2013). 
The teachings of Ebrahimi et al. are described above. Ebrahimi et al. further teach that their device is configured for incorporation of droplet evaporation, which dramatically improves detection sensitivity of the impedimetric measurement (abstract/lines 8-9, page 4255/col. 1/paragraph 5/lines 1-5) and that the integrated heater in the device expedites the droplet evaporation, thus further reducing detection time (page 4249, col. 1/last 3 lines, and col. 2/lines 1-4).  
Regarding Claim 17, Ebrahimi et al. do not teach that their device comprises a third electrode that is electronically connected to the monitor unit, wherein the monitor unit is configured to electronically monitor the droplet using selected pairs of the first, second, and third electrodes.
Sharma et al. teach that rapid detection of foodborne pathogens is important for reducing diseases caused by pathogens-contaminated food, and biosensors can detect pathogens in a time range much shorter than conventional time-consuming culture-based techniques (abstract). Sharma et al. further teach that impedimetric biosensors have been used for bacterial cell detection, which has advantage such as good selectivity and label-free detection, but has a main disadvantage of poor sensitivity (detection limits) (page 543, column 1, paragraph 2/lines 1-2, paragraph 3/last 4 lines, paragraph 4).
Hamada et al. teach an impedance-sensing device and a method of using the device for measuring a concentration of microspheres (cells or bacteria) in a liquid sample (abstract, paragraph 0004), wherein the device comprises a pair of electrodes and a monitor unit operatively connected to the electrodes and configured for electronically monitoring and measuring the impedance of the liquid sample by the electrodes that are in electrical contact with the liquid sample for calculating a number of the cells in the liquid (abstract, paragraphs 0041 and 57, claim 9), and determining concentration of the cells/bacteria (paragraphs 0103/last 3 lines and 0129). Hamada et al. further teach that a microorganism has an electrically specific impedance, and the impedance detected by the electrodes is changed in accordance with numbers of microorganisms in solution on the electrodes, consequently allowing the measurement of the concentration/number of the microorganisms in the liquid sample (paragraphs 0018-19).
Veiseh et al. teach an electronical device comprising electronica sensors and a method of using the device for generating/determining sense signals based on characteristics of a biological substance to be analyzed, such as impedance, cell count, and cell viability (abstract, para. 006, claims 1, 4-5 and 8-9), wherein the substance comprises live cells and/or bacterial cells in a three dimensional environment (claim 6); wherein the electronic sensors comprises 3D sensor/electrical impedance sensor (claims 8-9). Veiseh et al. further teach that the electrical impedance sensor comprises a first and a second electrodes for sensing impedance laterally in the x, y plane, and the impedance sensor further comprises a third electrode, wherein the first, second, and third electrodes are arranged to provide 3D sensing of electrical impedance of cells-containing samples along the directions of x, y, z axes; wherein the lateral impedance is measured between the first and second electrodes, and the vertical impedance is measured between the first and third electrodes and/or between the second and third electrodes, such that cell counts and cell viability are effectively determined from the measured lateral and vertical electrical impedances (paragraphs 52, and 50/lines 2-8). It is noted that the cell counts determined by Veiseh et al. can be converted to cell concentrations, given that a volume of a sample that contains cells is either known or can be measured, and the cell concentration stands for the cell count vs. the volume of the sample). Thus, Veiseh et al. virtually teach determining concentrations of cells.
Veiseh et al. further teach that cell viability is correlated with the impedance changes and can be monitored by measurement of electronical impedance through vertical and lateral electrodes (paragraph 0052/lines 6-11 from bottom).
It would have been obvious to one of ordinary skill in the art to modify the impedance-sensing device (i.e. impedimetric sensor) taught by Ebrahimi et al. by further including a third electrode that is electronically connected to the monitor unit and apply the modified device for determining a concentration of cells and viability of the cells in a liquid sample, as taught by Sharma et al., Hamada et al. and Veiseh et al.; wherein the first, second, and third electrodes are arranged to provide 3D sensing of electrical impedance in the droplet of the liquid sample; and the lateral impedance of the droplet is measured between the first and second electrodes, and the vertical impedance of the droplet is measured between the first and third electrodes and/or between the second and third electrodes, such that the measured lateral and vertical electrical impedances are used for effectively determining cell concentration and viability in the liquid sample, as taught by Veiseh et al.   
One of ordinary skill in the art would have been motivated to do so, because it had been well known in the art that the impedance of a cell-containing liquid solution detected by electrodes is in accordance with a number of cells contained in a sample, and that the impedance measured by the impedimetric sensor (electrodes) had been used in the prior art for accurately determining a concentration of the cells in the sample, as supported by Hamada et al., Sharma et al., and Veiseh et al.  Furthermore, the incorporation of a third electrode into an impedance sensor would allow 3D sensing of electrical impedance along directions of x, y, and z axis, and the measurement of lateral and vertical electrical impedances with selected pairs of first, second, and third electrodes facilitates effective determination of cell concentrations and viability, as supported by Veiseh et al.  Moreover, Sharma et al. teach there is the need to use impedimetric sensors for rapid detection of bacterial cells/foodborne pathogens, given impedimetric sensors previously known in the art has a main disadvantage of poor sensitivity. The impedimetric sensor taught by Ebrahimi et al., incorporated with droplet evaporation technique, dramatically improves the detection sensitivity, thus overcoming the shortcoming of impedimetric sensors in the prior art. The improvement of detection sensitivity would greatly facilitate rapid detection of cells, such as foodborne pathogens, in a liquid sample. 
One of ordinary skill in the art has a reasonable expectation of success at applying the modified impedimetric sensor suggested by Ebrahimi et al. and other cited prior art for determining cell concentration and viability in a liquid sample, because the impedimetric sensor (electrodes) is capable of measuring impedance signals present between the electrodes regardless whether the signals are generated from DNA or cells, as supported by Ebrahimi et al., Sharma et al., Hamada et al., and Veiseh et al.   In another word, the sensor/electrodes readily measure the impedance or conductivity of any electronically conductive biological material, including cells, when they are contained in a liquid sample or droplet.  As such, the impedimetric sensor (electrodes) suggested by the cited prior art allows the measurement of the impedance or conductivity of a droplet containing cells.  Furthermore, the values of electronical impedance measured by impedimetric sensors are in accordance with numbers of cells and viability of the cells in samples, thus allowing accurate determination of cell concentration and viability status of the cells, as supported by Hamada et al. and Veiseh et al.   
Regarding the limitation “to map the physical distribution of said cells within the droplet” recited in claim 17, this limitation is directed to the intended use of the claimed device and it does not further limit the structure of the claimed device. Thus, the teachings of the cited prior art meet the requirement of the claim.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/Qing Xu/

Patent Examiner
Art Unit 1653